72 N.Y.2d 888 (1988)
Mimi Blye, Appellant,
v.
Manhattan and Bronx Surface Transit Operating Authority, Respondent, et al., Defendant.
Court of Appeals of the State of New York.
Argued June 2, 1988.
Decided July 12, 1988.
Stephen R. Krawitz for appellant.
Lawrence Heisler, Albert C. Cosenza and Anthony J. Bellitto for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed, with costs. Question certified not answered as unnecessary. In view of the undisputed evidence that a direct safe route to the bus was available to plaintiff, the bus company may not be held liable for plaintiff's injuries (see, MacKenzie v Union Ry. Co., 82 App Div 124, affd 178 N.Y. 638).